DETAILED ACTION

Response to Arguments

Applicant's arguments filed 6/21/2022 have been fully considered.

Regarding Applicant’s argument that Lytvyn does not teach thresholds that are “specific to” the extended first GNSS navigation data as recited in the amended claims, the amended language has been rejected as indefinite. Please see the rejection below for details. With respect to the prior art, Examiner has taken the position that any threshold used with respect to extended first GNSS navigation data, including Lytvyn’s threshold, would appear to be “specific” to said data.

Examiner notes that the claim amendments overcome the 35 U.S.C. 102 rejection of claims 1-4, 7-15, and 18-20 in view of Lytvyn. Claims 1-20 are now rejected under 35 U.S.C. 103 in view of Lytvyn and Bar-Sever. The portions of-Bar Sever relied upon in the rejection of claims 1, 12, and 20 are the same portions that were relied upon in the rejection of claims 5, 6, 16, and 17 in the non-final office action mailed 3/21/2022. The rejections also include an additional citation from Lytvyn – a hint to extend the prediction of orbits to include prediction of clock parameters (section IV. “it is necessary to develop satellite clock predictions as well”).

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, lines 3-11 recite receiving and determining at least one of position data (i.e. ephemeris data) and clock data. However lines 12-20 then recite first and second comparisons of position data and clock data. Lines 12-20 are therefore not consistent with the receipt and determination of at least one of position data and clock data as recited in lines 3-11. It is unclear how both position and clock data can be compared in the case where only one of position and clock data is received. Examiner recommends amending lines 3-11 to include both position/ephemeris data and clock data.

Regarding claim 1 lines 15-16 and 19-20, the scope of “the position threshold is specific to said extended first GNSS navigation data” and “the time threshold is specific to said extended first GNSS navigation data” cannot be clearly determined. Applicant has pointed to paras. [00143]-[0150] of the PGPub. These paragraphs describe comparing a difference between parameter values in the extended first GNSS navigation data and second GNSS navigation data to a threshold. The paragraphs include the language “respective predetermined threshold defined for this respective clock parameter” and “respective predetermined threshold defined for the respective orbit parameter”. However the language “the position threshold is specific to said extended first GNSS navigation data” is broader than respective thresholds defined for respective parameters as described. On the face of it, the language “specific to said extended first GNSS navigation data” could encompass any threshold used with respect to the extended first GNSS navigation data. Given the lack of clear correspondence between the claim language and the specification, the scope of “specific to” cannot be clearly determined. For purposes of art rejection, Examiner will interpret a threshold “specific to said extended first GNSS navigation data” as any threshold used with respect to such data.

Claims 12 and 20 recite the same limitations as claim 1 and are rejected as indefinite for the same reasons.

The remaining claims are dependent.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lytvyn (“How can an orbit prediction module speed up the TTFF and help to authenticate the position”) in view of Bar-Sever (US 8120529 B2).

Regarding claims 1, 12, and 20, Lytvyn teaches [NOTE: limitations not taught by Lytvyn are lined through] a method performed by a mobile device (section I. third paragraph “The proposed orbit prediction approach can be implemented ... in mobile phones...”), said method comprising: 
receiving first GNSS navigation data containing at least one of ephemeris data of at 5least one GNSS satellite and clock data of said at least one GNSS satellite for a first time period (section I. third paragraph “use only data provided by GNSS constellation (broadcast orbits...”; “broadcast ephemeris” in last line of page 1); 
determining extended first GNSS navigation data at least partially based on said first GNSS navigation data, wherein said extended first GNSS navigation data contain at least one of ephemeris data of said at least one GNSS satellite and clock data of said at 10least one GNSS satellite for an extension time period (section II. ORBIT PREDICTION; last three lines of page 1 “initial satellite positions... can be taken from ... broadcast ephemeris”; abstract “predicted orbits having a validity over... 1-2 weeks”); 
receiving second GNSS navigation data containing at least one of ephemeris data of said at least one GNSS satellite and clock data of said at least one GNSS satellite for a second time period (section III. part D “broadcast ephemeris data”, where data at a “second time period” would be expected over the 1-2 week validity period of the predicted orbits); 
making a first comparison by comparing extended position data and second position data based at least in part on a position threshold, wherein (a) the extended position data is determined based on said extended first GNSS navigation data, (b) the second position data is determined based on said second GNSS navigation data, and (c) the position threshold is specific to said extended first GNSS navigation data (section III. part D “validate the broadcast ephemeris data... by comparing them with the predicted orbits”; “if the differences... exceed a well-defined threshold”; “difference of the two orbits by means of coordinate differences, but also ... velocities and accelerations”; Lytvyn’s threshold appears to be “specific to” the extended first GNSS navigation data); 

determining, at least partially based on results of said first 
As indicated by the lined through language above, Lytvyn does not teach GNSS navigation data comprising clock data, or making a second comparison by comparing said clock data of said at least one GNSS satellite for said extension time period and clock data of said at least one GNSS satellite for said second time period based at least in part on a time threshold, wherein the time threshold is specific to said extended first GNSS navigation data. While Lytvyn hints at clock data (section IV. “it is necessary to develop satellite clock predictions as well”), Lytvyn’s specific teaching are limited to GNSS navigation data comprising orbital parameters.
However it is well-known for GNSS navigation data to comprise clock data as claimed, and further well-known to determine extended clock data based on said GNSS navigation data. For example see Bar-Sever’s abstract (“in-receiver prediction of orbit and clock states”). Bar-Sever, like Lytvyn, determines extended data based on broadcast ephemeris (abstract “Only the GNSS broadcast message is used”).
It would have been obvious to modify Lytvyn by determining potential manipulation of the second GNSS navigation data based on extended clock data, in addition to extended position data, by making a second comparison of the type taught by Lytvyn, because Lytvyn hints and such and because clock data is a known type of GNSS navigation data that one of ordinary skill would recognize could provide an additional indication of potential manipulation. This is a matter of combining prior art elements according to known methods to yield predictable results, an exemplary rationale that supports a conclusion of obviousness, see KSR Int’l Co. v. Teleflex Inc.

Regarding claims 2 and 13, Lytvyn teaches that said GNSS navigation data are determined to be potentially manipulated or to be not potentially manipulated at least partially by at least one of 20comparing said extended first GNSS navigation data and said second GNSS navigation data; or determining one or more differences between said extended first GNSS navigation data and said second GNSS navigation data (section III. part D “comparing” and “well-defined threshold”).
  
Regarding claims 253 and 14, Lytvyn’s ephemeris data of said first GNSS navigation data, ephemeris data of said extended first GNSS navigation data and ephemeris data of said second GNSS navigation data represent one or more respective parameters values of one or more orbit paramaters enabling determining an orbital position of said at least one GNSS satellite at a given time in 30said respective time period of said first time period, said extension time period and said second time period (this is an inherent feature of ephemeris data; also see section II. Part A line 4 “predicted satellite position at an epoch t”).
  
Regarding claims 4 and 15,  Lytvyn teaches that said second GNSS navigation data are determined to be potentially manipulated if one or more differences between a respective parameter value of a respective orbit parameter of said one or more orbit parameters represented by said ephemeris data of said extended first GNSS navigation 5data and a respective parameter value of said respective orbit parameter of said one or more orbit parameters represented by said ephemeris data of said second GNSS navigation data is equal to or exceeds a predetermined threshold (section III. part D “well-defined threshold” and “velocities and accelerations”).

Regarding claims 5, 6, 16, and 17, in addition to what has already been discussed with respect to claims 1, 12, and 20, satellite clock data is known to comprise parameters (see “parameterized model of clock behavior” in Bar Sever’s abstract).
 
Regarding claims 257 and 18, Lytvyn teaches at least, if it is determined that said second GNSS navigation data are potentially manipulated: identifying or causing of identifying said second GNSS navigation data as potentially manipulated, and 30rejecting said second GNSS navigation data (implicit to section III. part D “the user will be notified of a potential spoofing attack”).  

Regarding claims 8 and 19, Lytvyn teaches at least wherein said second GNSS navigation data are received 5from a GNSS satellite (section III. part D, in the case where the broadcast ephemeris data are not spoofed).  

Regarding claim 9, each GNSS satellite of a GNSS system periodically broadcasts respective GNSS navigation data (every two hours in the case of GPS).  

Regarding claim 1010, Lytvyn teaches that at least one of said first GNSS navigation data and said second GNSS navigation data are received via a wireless communication path (section I. second paragraph “ephemeris data are provided by the [A-GNSS] service” and “terrestrial network link”). 
 
Regarding claim 11, Lytvyn teaches 15observing one or more GNSS signals at a position of said mobile device; and estimating said position of said mobile device at least partially based on said GNSS signals and said second GNSS navigation data (inherent to “GNSS receivers” in “mobile phones, PDAs, tablets, and so forth”, section I.).  

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSI J GALT whose telephone number is (571)270-1469. The examiner can normally be reached Monday-Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN HEARD can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSI J GALT/Primary Examiner, Art Unit 3648